Title: From Benjamin Franklin to John Adams, 30 November 1780
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy Nov. 30. 1780.
I have had a severe Fit of the Gout which has confined me six Weeks; but is now going off, and I flatter myself that it has done me a great deal of Good.
I have just received a Letter from Dr Ezra Stiles, of which the inclosed is an Extract. Please to communicate it to Mr Searle, and then give it to M. Dumas if you judge it proper for Publication. I have also a large and particular Account of Arnolds Treachery. There is not time to transcribe it for this Post, but you shall have it per next. I have the honour to be with great Esteem Sir Your Excellency’s most obed. & most humble Servant
B Franklin
Enclosed is a Letter for you which came by the same Ship.His Exy J. Adams Esqr.
